     Case 2:19-cv-01261-TLN-KJN Document 17 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   PAUL LEE JONES,                                   No. 2:19-cv-01261-TLN-KJN
10                      Petitioner,
11          v.                                         ORDER
12   J. LONG,
13                      Respondent.
14

15          Petitioner, a state prisoner proceeding pro se, has filed the instant application for a writ of

16   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

17   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

18          On March 25, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on all parties and which contained notice to all parties that any objections to

20   the findings and recommendations were to be filed within thirty days. (ECF No. 5.) After being

21   granted an extension of time to respond (ECF Nos. 10, 11), Petitioner filed objections to the

22   findings and recommendations. (ECF No. 15.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   ///

28   ///
                                                       1
     Case 2:19-cv-01261-TLN-KJN Document 17 Filed 08/04/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed March 25, 2020 (ECF No. 5), are ADOPTED

 3   IN FULL; and

 4         2. Claims two, three, four and five are DISMISSED.

 5         IT IS SO ORDERED.

 6   DATED: August 3, 2020

 7

 8

 9
                                                            Troy L. Nunley
10                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
